Exhibit 10.1

 

[LEADERS BANK LETTERHEAD]

 

Michael T. Flavin, PhD

Chief Executive Officer

Advanced Life Sciences, Inc.

1440 Davey Rd.

Woodridge, IL.  60517

 

September 29, 2008

 

Dear Dr. Flavin:

 

The Leaders Bank has reviewed your loan application and hereby offers to amend
and increase the existing line of credit extended to Advanced Life Sciences, Inc
under the following terms and conditions:

 

Amount:

 

$10,000,000 (an increase of $6,000,000)

 

 

 

Term:

 

27 Months. Principal shall be due and payable in one lump sum on Maturity Date
(see below). The line of credit will include a revolving feature to it. In
addition, the Leaders Bank hereby agrees to waive all rights to call this debt
upon Demand except if an event of default exists as described in the loan
documents.

 

 

 

Maturity Date:

 

January 1, 2011 (formerly January 1, 2010)

 

 

 

Interest Rate:

 

8.5% Fixed

 

 

 

Collateral:

 

All Business Assets of Advanced Life Sciences, Inc., as defined in the current
commercial security agreement of April 18, 2006, the pledge by ALS Ventures of
2,540,000 shares of Advanced Life Sciences Holdings, Inc Common Stock

 

 

 

Repayment:

 

Interest Only Monthly, Principal due at maturity

 

 

 

Closing Fee:

 

Warrants for 65,000 shares of Advanced Life Sciences, Inc Common Stock with a
strike price of $1/ share.

 

 

 

Covenants:

 

Any cumulative sales exceeding $9 million under the $15 million Standby Equity
Distribution Agreement (SEDA) currently in place between the Company and YA
Global Investments, L.P. will not be utilized without the prior written consent
of The Leaders Bank.

 

--------------------------------------------------------------------------------


 

Other:

 

All other terms and conditions shall remain substantially the same as the terms
agreed to in the current loan agreement scheduled to mature on 1-1-2010.

 

 

 

Commitment

 

 

Expiration Date:

 

 

 

 

This Commitment expires on 10-31-08. Subject to the terms and conditions of this
Commitment, the loan will be documented and closed in a timely manner after all
conditions of the Commitment have been satisfied. Funding shall also be
conditioned upon the continuing accuracy of the facts and representations of the
loan application of submission upon which this Commitment is based and the
fulfillment of all of the terms and conditions herein. Lender reserves the right
to terminate this commitment at any time prior to the closing of the loan in the
event of an adverse change in the financial status of the Borrower and/or
Guarantor, or if the collateral is damaged or destroyed.

 

 

 

Commitment

 

 

& Acceptance:

 

Subject to the terms and conditions stated herein, the Commitment is an offer
that may be accepted by you until 10-7-08. Acceptance shall be signified by
executing and returning to Lender a copy of this Commitment. No other form of
acceptance will be effective.

 

 

Sincerely,

 

 

 

/s/ John J. Prosia

 

 

 

John J. Prosia

 

Executive Vice President

 

 

 

 

 

Accepted this 29 day of September, 2008

 

 

 

 

 

By:

    /s/ Michael T. Flavin

 

 

 

 

 

 

    Chief Executive Officer

 

 

--------------------------------------------------------------------------------